Case 2:21-mj-00014-DAO Document 1-2 Filed 01/13/21 PagelD.20 Page i1of1

UNITED STATES DISTRICT COURT FOR

THE DISTRICT OF COLUMBIA
Case: 1:21-mj-00050
Assigned To : Meriweather, Robin M.

UNITED STATES OF AMERICA : Assign, Date : 1/13/2021
Description: Complaint wi Arrest Warrant
v. : VIOLATIONS:
JOHN EARLE SULLIVAN, : 18 U.SC. §§ 231(a)(3), 2
: (Civil Disorders)
Defendant.

18 U.S.C. § 1752(a)
(Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)
(Violent Entry or Disorderly Conduct)

ORDER

Upon consideration ofthe Government’s Motion to Sealthe Criminal Complaint and Arrest
Warrant, concerning the above-defendant, it is hereby

ORDERED that the Motion is GRANTED, and that the Criminal Complaint, the Affidavit
of the United States for the Criminal Complaint, Arrest Warrant, and the Government’s Motion to
Seal, and this corresponding Order be sealed until further order of this Court; and

ORDERED that notwithstanding the sealing, the government may disclose the criminal
complaint and arrest warrant in furtherance of its law enforcement and prosecution needs and
discovery obligations;

ORDERED that upon execution of the arrest warrant in this case, the charging documents

shall be unsealed.
Robin M. Meriweather

fol a A fei uno — 2021.01.13 17:58:45
-05'00'
HONORABLE ROBIN M. MERTWEATHER
UNITED STATES MAGISTRATE JUDGE

 

Date: January 13, 2021

 
